Opinion of the Court by
Judge Robertson:
There is no sufficient ground for imputing actual fraud in the sale of the machine; nor do the facts require the deduction of constructive fraud. The possession accompanied the sale; and, through, as vendor and vendee lived together, the ostensible possession may not have been certainly changed, yet the notoriety of the sale and of the use of the machine by the vendee as his own exclusive property were, in principle and policy, equivalent to a visible change of the possession from the date of the sale to the levy of the execution on the machine as the property of the vendor, and the jury had a right so to decide.
All the instructions asked by the appellant were given and were as full and as favorable to him as he could expect.
The evidence, altogether properly considered, authorized the verdict for $100.
Wherefore, the judgment is affirmed.